No. 95-2697


United States of America,                   *
                                            *
      Appellee,                             * Appeal from the United States
                                            * District Court for the
          v.          *   Northern District of Iowa.
                                            *
William E. Eneff,                           *
                                            *
         Appellant.                         *




                           Submitted:    November 15, 1995

                             Filed:     March 25, 1996


Before BEAM, JOHN R. GIBSON, and MORRIS SHEPPARD ARNOLD, Circuit Judges.


MORRIS SHEPPARD ARNOLD, Circuit Judge.

     William E. Eneff appeals from his conviction for conspiring to
distribute and to possess with intent to distribute methamphetamine in
violation of 21 U.S.C. § 846, arguing that the evidence against him was
legally insufficient.        We affirm the judgment of the district court.1


                                           I.
     Charles Bramble testified at trial that he had several sources for
drugs and that Eneff was one of them.           He further said that he had bought
methamphetamine from Eneff three times, two ounces on one occasion and
three ounces on the other two, for a total of ten




     1
     The Honorable Donald E. O'Brien, United States District Judge
for the Northern District of Iowa.
ounces.   Eneff's methamphetamine, in Bramble's view, was of a sufficiently
high purity that Bramble used a cutting agent to double its quantity before
he distributed it.   Special Agent Herbert Drake of the Bureau of Alcohol,
Tobacco, and Firearms testified that ten ounces of methamphetamine would
suffice to produce more than 1,000 doses for an ordinary user.


     There was also testimony from codefendant David Pinney, to whom
Bramble testified he resold some of Eneff's amphetamine, that he knew Eneff
and that he had business dealings with him, both in person and on the
telephone; but Pinney adamantly denied that he and Eneff had had any
communication with respect to drugs.      Finally, the government introduced
telephone records that tended to show that Bramble called Pinney numerous
times during the period of the alleged conspiracy.   This was the sum total
of the evidence of conspiracy on the part of Eneff.


                                    II.
     We offer first some brief observations about what the United States
must show in a case of this sort.          The conspiracy charged requires
necessarily some agreement beyond the executed sales agreements alleged to
have occurred between Bramble and Eneff.         There must have been some
undertaking on their part to do something more with the drugs in which they
dealt, that is, to make some further distribution of them.     We have held,
it is true, that even numerous sales of small amounts of drugs for personal
use are insufficient to support a conviction for some larger conspiracy.
See, e.g., United States v. West, 15 F.3d 119, 121 (8th Cir. 1994), cert.
denied, 115 S. Ct. 177 (1994).   But we have cases that hold that evidence
of multiple sales of resale quantities of drugs is sufficient in and of
itself to make a submissible case of a conspiracy to distribute.       See,
e.g., United States v. Escobar, 50 F.3d 1414, 1420 (8th Cir. 1995), and
United States v. Prieskorn, 658 F.2d 631, 634-35 (8th Cir. 1981).




                                    -2-
                                     2
     This is a view that can be criticized, and indeed it has been.   See,
e.g., United States v. Lechuga, 994 F.2d 346, 347-48 (7th Cir. 1993) (en
banc), cert. denied, 114 S. Ct. 482 (1993).   As an original proposition,
one might think that this evidence was merely consistent with a knowledge
on the part of the participants in the sales that there was going to be a
resale to a third party.   Such evidence arguably must leave a jury with a
reasonable doubt about whether the participants in the sales had agreed
that redistribution was desirable and about whether the redistribution was
a part of a common purpose to which they were consciously devoting their
joint efforts.   But we believe that these arguments are foreclosed by the
cases that we have cited, and, not being free as a panel to overrule them,
we are obliged to affirm the conviction.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -3-
                                     3